United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                       June 8, 2004
                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                          Clerk


                                        No. 03-60965
                                      Summary Calendar



       WILBUR KOLLMEYER,

                                                           Plaintiff-Appellant,

                                             versus

       WTVA, INC.,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                        the Northern District of Mississippi
                           (USDC No. 1:02-CV-355-D-D)
           _______________________________________________________


Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

       Plaintiff Wilbur Kollmeyer filed a claim for compensation under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 207, along with a state law breach of contract

claim. The plaintiff worked as a Sports Director for the defendant WTVA, Inc., a



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
television station. Upon resigning, he claimed he had not been compensated for 71 days

of overtime.

       WTVA filed a motion for summary judgment. Pursuant to Rule 56(c) of the

Federal Rules of Civil Procedure, the district court granted WTVA’s motion for summary

judgment on the FLSA claims and remanded the plaintiff’s state law claims to state court.

We affirm the decision of the district court as the plaintiff fits within the small market

exemption to overtime requirements. See 29 U.S.C. § 213(b)(9). The defendant did not

waive its right to the exemption by providing the plaintiff with compensation days off in

return for overtime hours. We decline to address the revocation of the small market

exception as this issue was not clearly raised before the trial court. See United States ex

rel. Wallace v. Flintco Inc., 143 F.3d 955, 971 (5th Cir. 1998).

 AFFIRMED.




                                              2